Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 are rejected on the ground of nonstatutory double patenting over claim 1, 3 & 6 of U. S. Patent Application No. 15/417,103 (now U.S. Patent No. 10,761,119) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  The application are claiming common subject matter, as follows: 
Claims of Instant Application
Claims of U.S. Application 10,761,119
Claim 1:  A voltage sensing system comprising: 
a high side current mirror coupled to a reference current source coupled to a Zener diode (see claim 3 of U.S. 10,761,119), the Zener diode coupled to a 
wherein the comparator is coupled with a reference voltage and configured to receive a comparison voltage from the Zener diode and to output whether the comparison voltage is higher or lower than the reference voltage.
Claim 1: A voltage sensing system comprising: 
a first high side current mirror comprising a first transistor and a second transistor, the first high side current mirror coupled to a first reference current; a second high side current mirror comprising a third transistor and a fourth 
Claim 3: The system of claim 1, wherein the at least one diode is a Zener diode.
Claim 2: The system of claim 1, wherein the current mirror further comprises two p-channel metal-oxide-semiconductor field-effect (PMOS) transistors coupled together.
Claim 6: The system of claim 1, wherein the first current mirror and the second current mirror further comprise two PMOS transistors coupled together.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mihara (U.S. 2006/0113972 A1).

Regarding claim 1, Mihara disclose a voltage sensing system as seen in Figs. 6 comprising: a high side current mirror 124 (124 of Fig. 6, a control terminal 114 of Fig. 1 or 133 of Fig. 6 coupled to the control terminal 110 of Fig. 1 or 135 of Fig. 6 and the third transistor 214 of Fig. 1 or 124 of Fig. 6 in a current mirror configuration) coupled  to a see par. 0066-0067) coupled to at least one Zener diode 221 (see par. 0054 & claim 8), the Zener diode 221 coupled to a resistor 106 or 108 (see pars. 0032-0034 & 0056) and to a comparator 102 or 202  (see par. 0056); wherein the resistor 106 or 108 is coupled to ground via circuit VIN2 (see par. 0065); and wherein the comparator 202 is coupled with a reference voltage Vref of Fig. 6 and configured to receive a comparison voltage VIN1 from the diode 221 of Fig. 6 and to output Vout whether the comparison voltage is one of higher and lower than the reference voltage (see pars. 0065-0068).


    PNG
    media_image1.png
    1097
    830
    media_image1.png
    Greyscale

As to claim 2, Mihara disclose wherein the current mirror 214 further comprises two p-channel metal-oxide-semiconductor field-effect (PMOS) transistors 122 & 104 coupled together (see par. 0067). 
As to claim 3, Mihara disclose wherein a gate of each of the two PMOS transistors 122 & 104 are coupled to a drain 114 of one of the two PMOS transistors 104 & 122 (the drain that the sum of the quiescent currents represents on the VIN1). 
As to claim 4, Mihara disclose further comprising a second comparator 102 of coupled with a second reference voltage 103 and configured to receive a second comparison voltage from the diode and output whether the comparison voltage is one of higher and lower than the reference voltage (see par. 0057).
As to claim 5, Mihara disclose further comprising a second resistor 108 coupled between the current mirrors 124 is and the comparator 102 (see Fig. 6, pars. 0060 & 0068).

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 6-20 were allowed in previous Office Action mailed 10/26/2020.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Examiner: 	/Trung Nguyen/-Art 2866
			May 3, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866